DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-11, 15, 18, 20-21, 25, 27, 38, 40, 42 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US6253530), and further in view of Clark et al. (US20070110979) and Nguyen et al.(Studs in Double-Leaf Walls, Building Acoustics 2015).
As to claim 1  Price et al. (US6253530) discloses a gypsum panel (see e.g. panel comprising gypsum face sheet and honeycomb core in Fig 5a-5g, line 45-58 in column 6) , comprising:

    PNG
    media_image1.png
    254
    414
    media_image1.png
    Greyscale

a gypsum body having a length along an x-axis, a width along a y-axis, a thickness along a z-axis(see e.g. 5a, wherein the panel comprising face sheet 128 and 134 are made of gypsum in line 65-67 in column 13, line 16-18 in column 14); and
a core embedded at least partially within the gypsum body (see e.g. honeycomb cell 142 as the wall element of the core in line 1-5 in column 14), and the core comprises a hollow, open cell structure having walled elements with axes that are substantially parallel to each other and the z-axis(see e.g. Fig 5a), 
the core can be with or without insulation(see e.g. the honeycomb cell 142 can additionally have insulation materials 180 filled within the gap in 5b, line 45-51 in column 15), Price et al. also discloses the core can be made of paper honeycomb(see e.g. line 55-60 in column 15). 
Price et al. does not discloses the walled elements are substantially filled with a same material as the gypsum body, wherein the gypsum panel has a density that is in a range of about 0.1% to about 30% less than that of an identical gypsum panel without the core, wherein the gypsum panel is configured in a double-leaf wall comprising two gypsum panels connected via studs, wherein the core comprises a material used to pre-fill the open cell structure of the core, wherein the materials comprise at least one of .
Clark et al. (US20070110979) discloses core of a panel may comprise expanded cell honeycomb core wherein the core can be made by a variety of different materials such as honey comb core or corrugated cardboard (see e.g. Par. 121), or fiberboard (see e.g. Par. 120), polymer (see e.g. Par. 121) or fiber reinforced composite layer (see e.g. Par. 114), wherein the hollow space of the core may be filled with polymer, particle board, fiberboard, gypsum, cardboard to increase the insulative property of the door (see e.g. Par. 114). Clark discloses the core wall thickness within the range from 0.08 inches to about 1 inch (2.0 mm to 2.5 cm) as taught by Clark et al.(see e.g. Par. 87).  
Both Price et al. and Clark are analogous in the field of gypsum comprising construction panel with insulation filled honey comb core, it would have been obvious for a person with ordinary skills in the art to replace/modify the paper based honeycomb core in Price et al. with the cardboard, or polymer or fiber reinforced composite based honeycomb core as taught by Clark et al. since cardboard, or polymer or fiber reinforced composite based honeycomb core offers improved structural characteristics such as improved tensile strength, impact resistance; good insulating ability, resistance to thermal-induced shrinking and swelling, and reduced density/lower weight(see e.g. par. 195 in Clark et la.). In order to have the core filled with insulation, it is expected that the insulation would be prefilled prior to assembly of the gypsum board face sheets. 
It would also have been obvious for a person with ordinary skills in the art to modify/replace the granule void filling materials in the paper core of Price et al., with the one or more core materials such as gypsum and polymer, particle board, fiberboard, or cardboard core filling materials as taught by Clark (see e.g. Par. 114) since gypsum, polymer, particle board, fiberboard, or cardboard core filling materials can all increase the insulative property of the door with improved structural characteristics such as improved tensile strength, impact resistance; good insulating ability, resistance to thermal-induced shrinking and swelling, and reduced density/lower weight, reduced VOC as suggested in Par. 195-200 of Clark et al.  
Price et al. in view of Clark does not discloses wherein the gypsum panel is configured in a double-leaf wall comprising two gypsum panels connected via studs. And silent on  “wherein the gypsum panel has a density that is in a range of about 0.1% to about 30% less than that of an identical gypsum panel without the core”. 
Nguyen et al. discloses gypsum wall board when they made to double leaf wall that are connected with studs will provide desirable sound reduction (see e.g. par. 2-3 in page 66). Nguyen et al. discloses stud not only act a rigid connection within the double leaf gypsum wall structure to provide structural stability, but also help to reduce the sound transmission of the gypsum double leaf wall structure(see e.g. Par. 3 in page 66, abstract).  Nguyen et al. also disclose the various parameters of stud can also be a result effective variable that can affect the sound transmission/blocking (see e.g. Par. 2-3 in page 66, Par. 1 in page 78). Nguyen et al. further discloses cavity within the gypsum board can have different sound absorbing effect with and without sound absorbing materials in the cavity(see e.g. par. 2-3 in page 66). Nguyen et al. also discloses the open core resilient (modulus) can also ultimately affect the sound transmission property of the double-leaf wall (see e.g. par. 3 in page 66).
Both Price et al. in view of Clark, and Nguyen et al. are analogous in the field of gypsum panel that comprise double wall structure, it would have been obvious for a person with ordinary skills in the art to modify the gypsum panel double wall of Price et al. in view of Clark to be double leaf wall that are connected with studs as taught by Nguyen since the double leaf wall that are connected with studs will provide desirable sound reduction and stud is also a result effective variable to determine the board sound proofing characteristics as suggested by Nguyen et al. 
Regarding the claim limitation of “wherein the gypsum panel has a density that is in a range of about 0.1% to about 30% less than that of an identical gypsum panel without the core”, it is (relative or comparative) properties that are dependent on the gypsum panel structure and material.
As discussed above, Price et al in view of Clark et al. and Nguyen et al. discloses a same gypsum panel laminate as the instant application in that Price et al in view of Clark et al. and Nguyen et al. discloses a same gypsum double wall that are connected by stud, a honeycomb core that can be made of cardboard or other polymers, same core empty space filling gypsum, as the instant application. Thus it is expected that that gypsum panel of Price et al in view of Clark et al. and Nguyen et al. will behave similar like the gypsum panel in the instant application and have overlapping properties as the gypsum panel in the instant application. 
Furthermore, Nguyen et al. further discloses cavity within the gypsum board can have different sound absorbing effect with and without sound absorbing materials in the cavity(see e.g. par. 2-3 in page 66). Nguyen et al. also discloses the open core resilient (modulus) can also ultimately affect the sound transmission property of the double-leaf wall (see e.g. par. 3 in page 66).
Last but not the least, Clark discloses it is desired for the door to have reduced density by using low density core in Par. 8, 100, 115,119-120, in order to improve structural characteristics such as improved tensile strength with lower weight in Par. 195. The thickness and final density are result effective variables that can be designed based on final application in Par. 158. 
For the above reason, the density change % due to the same honeycomb cardboard core or gypsum volume reduction due to the core would be overlapping with the same change of properties due to the same core of the instant application. Last but not the least, about 0.1% is a very small reduction, which it is expected not hard to achieve. 
As to claim 2.    Price et al in view of Clark et al. and Nguyen et al. discloses the gypsum panel of claim 1, wherein the core is substantially a same size in length and width as the gypsum body (see e.g. it shows that the core covers almost entirety of the inner surface of the gypsum board in Fig 5a, Fig 5b of Price et al.)
As to claim 3.    Price et al in view of Clark et al. and Nguyen et al. discloses the gypsum panel of claim 1, wherein the core is completely embedded within the gypsum body, such that no portion of the core is visible from an exterior of the gypsum body (see e.g. 5a, 5b of Price et al.).
As to claim 6.    Price et al in view of Clark et al. and Nguyen et al. discloses the gypsum panel of claim 1, wherein the walled elements comprise at least one of hexagonal walled, honeycomb structures, triangular walled structures or circular structures (see e.g. honeycomb structure with hexagonal wall in 5a, 5b, 5e-5g of Price et al.).
As to claim 10.    Price et al in view of Clark et al. and Nguyen et al. discloses the gypsum panel of claim 1, wherein the core comprises a plurality of cores having axes that are parallel or configured at different orientations with respect to the axes (see e.g. 5a, 5b, 5e-5g of Price et al., Price et al. discloses the structural member core may further comprise a plurality of core portions and honey comb core comprising a plurality of honey comb cell in line 1-15 in column 34, Price et al. disclose the structural component can be laminated along stacking direction, thus comprising at least one structure core and at least one first and second skin layer in line 54-60 in column 7. As the result of stacking, the plurality of core will have axes that are parallel with respect to the axes).
As to claim 11.    Price et al. in view of Clark and Nguyen et al. discloses the gypsum panel of claim 10, wherein the cores comprise core thicknesses (CT) along the z-axis, and each of the core thicknesses is in a range of about 0.01 inches to about 0.5 inches (see e.g. Clark et al. discloses the panel laminate have a total thickness from about 0.08 inches to about 1 inch (2.0 mm to 2.5 cm)(see e.g. Par. 87), wherein the thin layer can have a thickness from about 0.05 to 0.25 inches (1.3 mm to 6.4 mm) in Par. 88.Thus for a skinlayer/core layer/skin layer construction in Par. 114, the core of Clark et al. will have a thickness of barely over 0 inch to up to 0.5 inch).  
As to claim 15.    Price et al in view of Clark et al. and Nguyen et al. discloses the gypsum panel of claim 10, wherein cores comprise at least two layers along the z-axis (see e.g. Price et al. discloses the structural member core may further comprise a plurality of core portions and honey comb core comprising a plurality of honey comb cell in line 1-15 in column 34, Price et al. disclose the structural component can be laminated along stacking direction, thus comprising at least one structure core and at least one first and second skin or gypsum layer in line 54-60 in column 7).
As to claim 18.    Price et al in view of Clark et al. and Nguyen et al. discloses the gypsum panel of claim 1, wherein the gypsum body further comprises a layer embedded at least partially within the gypsum body(see e.g. Price et al. discloses the structural member core may further comprise a plurality of core portions and honey comb core comprising a plurality of honey comb cell in line 1-15 in column 34, Price et al. disclose the structural component can be laminated along stacking direction, thus comprising at least one structure core and at least one first and second skin or gypsum layer in line 54-60 in column 7).
As to claim 20.    Price et al in view of Clark et al. and Nguyen et al.  discloses the gypsum panel of claim 1, wherein the core has a core thickness (CT) along the z-axis, and a ratio of the core thickness CT to the gypsum body thickness (T) is in a range of about 1:1 < CT:T < 1:20(see e.g. discussion of claim 11, the water repellant gypsum sheet preferably comprises one-half (1/2) inch green board gypsum in line 20-25 in column14 of Price et al. Clark et al. also discloses the panel laminate have a total thickness from less than 0.02 inches thick to not greater than 8 inches thick (0.5 mm to 20 cm) (see e.g. Par. 87), wherein the thin layer can have a thickness from about 0.05 to 0.25 inches (1.3 mm to 6.4 mm) in Par. 88.Thus for a skinlayer/core layer/skin layer construction in Par. 114, the core of Clark et al. will have a thickness of barely over 0 inch to up to 7.5 inch).  For example if the core thickness is 1 inch, the ratio can be 1/1+0.5+0.5=1:2 which falls within the applicant’s range)
As to claim 21.    Price et al in view of Clark et al. and Nguyen et al.  discloses the gypsum panel of claim 1, wherein the core has a core thickness (CT) along the z-axis, and the core thickness is in a range of about 0.01 inches to about 1.0 inches(see e.g. discussion of claim 11 and Par. 87 of Clark et al. If the panel laminate of Clark have a total thickness from about 0.08 inches to about 1.5 inch, wherein the thin layer can have a thickness from about 0.05 to 0.25 inches (1.3 mm to 6.4 mm) in Par. 88.Thus for a skinlayer/core layer/skin layer construction in Par. 114, the core of Clark et al. will have a thickness of barely over 0 inch to up to 1 inch).
As to claim 25.    Price et al in view of Clark et al. and Nguyen et al. discloses the gypsum panel of claim 1, wherein the gypsum body further comprises an exterior layer on an exterior surface of the gypsum body (see e.g. Price et al. discloses the exposed surface of the panel comprise a exterior layer of an adhesive water proof coating in line 59-67 in column 6, line 1-3 in column 7).
As to claim 27.    Price et al in view of Clark et al. and Nguyen et al. discloses the gypsum panel of claim 25, wherein the exterior layer comprises a different material than the core (see e.g. Price et al. discloses the exposed surface of the panel comprise a exterior layer of an adhesive water proof coating in line 59-67 in column 6, line 1-3 in column 7. Water proof coating is different materials than cardboard core).
As to claim 38.    Price et al in view of Clark et al. and Nguyen et al. discloses the gypsum panel of claim 1, wherein the core has a core length that is less than the length of the gypsum body (see e.g. Fig 5b, the outside surface of the core has face sheet from top view, thus the core length will be less than the length of the gypsum body as the result).
As to claim 40.    Price et al in view of Clark et al. and Nguyen et al. discloses the gypsum panel of claim 1, wherein the core is substantially filled along at least one of the x-axis, y-axis or z-axis (see e.g. Fig 5b of Price et al.).


    PNG
    media_image1.png
    254
    414
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    427
    640
    media_image2.png
    Greyscale

As to claim 42.    Price et al in view of Clark et al. and Nguyen et al. discloses the gypsum panel of claim 1, wherein the gypsum panel has a sound transmission loss (STL) response in decibels (dB), shows reduced sound transmission (ST) of about 1% to 50% than that of an identical double-leaf wall without cores, yielding an improvement in STL performance (As discussed in claim 1, Price et al in view of Clark et al. and Nguyen et al. discloses a same gypsum panel laminate as the instant application in that Price et al in view of Clark et al. and Nguyen et al. discloses a same gypsum double wall that are connected by stud, a honeycomb core that can be made of cardboard or other polymers, same core empty space filling gypsum, as the instant application. Thus it is expected that that gypsum panel of Price et al in view of Clark et al. and Nguyen et al. will behave similar like the gypsum panel in the instant application and have overlapping properties as the gypsum panel in the instant application. More specifically, the sound transmission % due to the same honeycomb cardboard core would be overlapping with the same change of properties due to the same core of the instant application. Last but not the least, reduction of about 1% is a very small reduction, which it is expected not hard to achive)
As to claim 51.    See discussion of claim 1 above that Price et al in view of Clark et al. and Nguyen et al. discloses a gypsum panel, comprising:
a gypsum body having a length along an x-axis, a width along a y-axis, a thickness along a z-axis; and
a core embedded at least partially within the gypsum body, and the core comprises a hollow, open cell structure having walled elements with axes that are substantially parallel to each other and the z-axis, and the walled elements are substantially filled with a gypsum material, wherein the gypsum panel has a density that is in a range of about 0.1% to about 30% less than that of an identical gypsum panel without the core, wherein the gypsum panel is configured in a double-leaf wall comprising two gypsum panels connected via studs with or without insulation, wherein the core comprises a material used to pre-fill the open cell structure of the core, wherein the materials comprise at least one of cardboard, plastic, polycarbonate, aramid, fabric, reinforcement, woven fiberglass or non-woven fiberglass. 
Price et al in view of Clark et al. and Nguyen et al. additional discloses wherein the walled elements comprise honeycomb structures (see e.g. the honeycomb cell 142 can additionally have insulation materials 180 filled within the gap in 5b, line 45-51 in column 15).
As to claim 52.    See discussion of claim 1 above that Price et al in view of Clark et al. and Nguyen et al. discloses a gypsum panel, comprising:
a gypsum body having a length along an x-axis, a width along a y-axis, a thickness along a z-axis; and
a core embedded at least partially within the gypsum body, and the core comprises a hollow, open cell structure having walled elements with axes that are
substantially parallel to each other and the z-axis, and the walled elements are substantially filled with a material, wherein the gypsum panel has a density that is in a range of about 0.1% to about 30% less than that of an identical gypsum panel without the core, wherein the gypsum panel is configured in a double-leaf wall comprising two gypsum panels connected via studs with or without insulation, wherein the core comprises a material used to pre-fill the open cell structure of the core, wherein the materials comprise at least one of cardboard, plastic, polycarbonate, aramid, fabric, reinforcement, woven fiberglass or non-woven fiberglass. 
Price et al in view of Clark et al. and Nguyen et al. additional discloses wherein the walled elements comprise honeycomb structures comprising a maximum dimension in the x-y plane in a range of about 1/16 inch to about 12 inches (see e.g. Clark et al. discloses typical range of cell sizes for nominally expanded cells is between 1/2 inch and 13/8 inch inline 20-22 in column 35. Clark et al. also discloses cell size of 11/2 inches in line 44-45 in column 31. Clark et al. further discloses the present expansion method is that the cell density and cell dimensions of the expanded honeycomb paper core 140 can be controlled.  Cell strength is increased by decreasing the cell size (i.e., the distance between opposing walls of a cell.)
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US6253530), Clark et al. (US20070110979) and Nguyen et al.(Studs in Double-Leaf Walls, Building Acoustics 2015), and further in view of DeBlander et al. (US6007890)
As to claim 36. Price et al in view of Clark et al. and Nguyen et al. does not discloses the gypsum panel of claim 1, wherein the core is arrayed in a stripe pattern with respect to an x-y plane.
DeBlander et al. discloses gypsum board can comprise honeycomb core, or patches or stripes core when the gypsum panel is a multilayer panel that having two outer facing or discontinuous core phases (see e.g. The core material phases could be in the form of patches or stripes line 20-27 in column 4) 
Both Price et al in view of Clark et al. and Nguyen et al., and DeBlander et al. are analogous in the gypsum board that has core structure, it would have been obvious for a person with ordinary skills in the art to modify some of the honeycomb core structure in Price et al in view of Clark et al. and Nguyen et al. to be stripe core as taught by DeBlander in order to enable all the spacing between outer board are filled with the core and increase the mechanical strength of the gypsum panel laminate in the event when there are multilayer panel that having two outer facing or discontinuous core phases as suggested by DeBlander et al. 

Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive. 
I. CLAIM REJECTIONS UNDER 35 U.S.C. § 112(B)
112 rejection are withdrawn due to applicant’s amendments. 

Il. CLAIM REJECTIONS UNDER 35 U.S.C. § 103
Applicant argues Claim 1 has been amended to recite ”Wherein the core comprises a material used to pre-fill the open cell structure of the core, wherein the material comprises at least one of cardboard, plastic, polycarbonate, aramid, fabric, reinforcement, woven fiberglass or non-woven fiberglass.”
Price in view of Clark and Nguyen fails to disclose, teach or even suggest all of the limitations of claim 1, claim 1 is patentable over the cited references. 
Price in view of Clark, Nguyen, and DeBlander fails to disclose, teach or even suggest all of the limitations of claim 1, claim 1 is patentable over the cited references. 
Examiner respectfully disagrees:
Price et al. discloses the honeycomb core(see e.g. line 55-60 in column 15) can comprise filled insulation(see e.g. the honeycomb cell 142 can additionally have insulation materials 180 filled within the gap in 5b, line 45-51 in column 15).
Clark et al. (US20070110979) discloses core of a panel may comprise expanded cell honeycomb core wherein the core can be made by a variety of different materials such as honey comb core or corrugated cardboard (see e.g. Par. 121), or fiberboard (see e.g. Par. 120), polymer (see e.g. Par. 121) or fiber reinforced composite layer (see e.g. Par. 114), wherein the hollow space of the core may be filled with polymer, particle board, fiberboard, gypsum, cardboard to increase the insulative property of the door (see e.g. Par. 114). 
Both Price et al. and Clark are analogous in the field of gypsum comprising construction panel with insulation filled honey comb core, It would also have been obvious for a person with ordinary skills in the art to modify/replace the granule void filling materials in the paper core of Price et al., with the one or more core materials such as gypsum and polymer, particle board, fiberboard, or cardboard core filling materials as taught by Clark (see e.g. Par. 114) since gypsum, polymer, particle board, fiberboard, or cardboard core filling materials can all increase the insulative property of the door with improved structural characteristics such as improved tensile strength, impact resistance; good insulating ability, resistance to thermal-induced shrinking and swelling, and reduced density/lower weight, reduced VOC as suggested in Par. 195-200 of Clark et al.  
Thus Price in view of Clark et al. teaches the amended claim limitation. 
Applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dugan et al. (US20140000978). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Examiner, Art Unit 1783